Citation Nr: 1028235	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  03-22 100	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to September 
1996. 

These matters initially came before the Board of Veterans' 
Appeals (Board) from a February 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO, among other 
things, denied entitlement to service connection for bilateral 
hearing loss.

The Veteran testified before the undersigned at a July 2004 
hearing in Washington, DC.  A transcript of that hearing has been 
associated with her claims folder.

In January 2005 and September 2007, the Board remanded the claim 
for service connection for bilateral hearing loss for further 
development.  

In December 2009, the Board adjudicated the claim for an 
increased rating for fibrocystic disease of the breast and 
remanded the inferred claim for a TDIU for further development.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also 
remanded the claim for service connection for bilateral hearing 
loss.

The Appeals Management Center (AMC) adjudicated the Veteran's 
entitlement to TDIU and the Veteran did not submit a notice of 
disagreement with the AMC's decision.  Nonetheless, because the 
Court has held that TDIU is an element of the increased rating 
claims over which the Board had jurisdiction, the Board must 
adjudicate the question of entitlement to TDIU.

The appeal is REMANDED to the RO via the AMC.  VA will notify the 
Veteran if further action is required.


REMAND

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition thresholds 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).

On an October 2003 VA ENT clinic progress note, the Veteran's pure 
tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right 
ear
5
10
10
15
20
Left ear
5
10
10
15
20







Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  As speech recognition scores were less 
than 94 percent, the evidence reveals that the Veteran has been 
diagnosed as having current bilateral hearing loss as defined by 
VA.  Id.  

Furthermore, the Veteran has reported that she was exposed to 
loud noise in service associated with military aircraft and 
weaponry while working in a warehouse near an airfield and while 
present at the shooting range.  Her DD 214 reveals that her 
military occupational specialty was an automated logistics 
specialist and her service treatment records indicate that she 
was routinely exposed to hazardous noise.

The Veteran was afforded a VA audiological examination in January 
2010.  She was not diagnosed as having bilateral hearing loss 
based on the fact that audiological testing conducted during the 
examination revealed that she did not meet the criteria for 
hearing loss as defined in 38 C.F.R. § 3.385.  Therefore, the 
audiologist who conducted the examination did not provide 
opinions as to the etiology of bilateral hearing loss.

However, the requirement for a current disability is satisfied if 
there is evidence of the disability at any time since the 
Veteran's claim for service connection was received in October 
1996, even if the disability is currently in remission.  McClain 
v. Nicholson, 21 Vet. App. 319 (2008).  Thus, the January 2010 VA 
examination is inadequate because the examiner did not 
acknowledge the October 2003 VA ENT clinic progress note and did 
not provide opinions as to the etiology of the Veteran's 
bilateral hearing loss.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The issue of entitlement to a TDIU is inextricably intertwined 
with the issue of entitlement to service connection for bilateral 
hearing loss.  The Board, therefore, must defer adjudication of 
the claim for a TDIU.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).

Pursuant to the Board's remand the Veteran was afforded VA 
examinations that assessed the impact of various service 
connected disabilities on her ability to work.  None of the 
examiners, however, provided an opinion as to the combined impact 
of all service connected disabilities on employment.  Entitlement 
to TDIU depends on whether the service connected disabilities 
together preclude gainful employment.  38 C.F.R. § 4.16 (2009).  
A decision on the TDIU claim without such an opinion would likely 
not withstand judicial scrutiny.

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the 
January 2010 VA audiological examination to 
review the claims folder and provide 
opinions as to the etiology of the 
Veteran's current bilateral hearing loss as 
shown in the October 2003 VA ENT clinic 
progress note.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
bilateral hearing loss had its onset in 
service, is related to in service noise 
exposure, or is otherwise related to a 
disease or injury in service.  

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
current bilateral hearing loss was either 
caused or aggravated (made worse) by the 
Veteran's service-connected otitis media. 

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's bilateral hearing loss would 
prevent her from obtaining or keeping 
gainful employment for which her education 
and occupational experience would otherwise 
qualify her.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, she should explain why this is 
so and what, if any, additional evidence 
would be necessary before an opinion could 
be rendered.

The examiner is advised that the Veteran is 
competent to report in service noise 
exposure, her symptoms and history, and 
such reports must be considered in 
formulating any opinions.

If the examiner who provided the January 
2010 examination is unavailable, the 
Veteran should be afforded a new VA 
examination to obtain the necessary 
opinions.

2.  Obtain an opinion or examination as to 
whether the Veteran's service connected 
disabilities would together prevent her 
from obtaining or maintaining gainful 
employment for which her education and 
occupational experience would otherwise 
qualify her.  The opinion provider should 
review the claims folder and note such 
review in the opinion.

The opinion provider should provide a 
rationale for the opinion.

3.  The Agency of Original Jurisdiction 
(AOJ) should review the opinion/examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


